Citation Nr: 1139454	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was awarded a separate, noncompensable evaluation for bilateral cataracts with mild retinopathy associated with diabetes mellitus, type II, with erectile dysfunction, effective June 23, 2009.

The issue of service connection for microalbuminuria, secondary to diabetes mellitus, type II, with erectile dysfunction, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

The Veteran's diabetes mellitus, type II, is characterized by the use of insulin and some diet restrictions, without mandated regulation of activities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In June 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the October 2007 rating decision, November 2007 SOC, June 2008 SSOC, and January 2010 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a June 2007 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for diabetes mellitus, type II, with erectile dysfunction were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119 (2011).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

VA treatment records from February 2007 indicate that the Veteran was to begin taking insulin once a day at bedtime and was to continue taking glyburide, Metformin, and rosiglitazone.  He was to be on a low carbohydrate diet and was to restart a regular exercise program.  May 2007 VA primary care treatment notes state that the Veteran had no acute complaints and that his blood sugars had improved.  The Veteran was to continue his current insulin regimen and medication.  He was to get Levitra for erectile dysfunction if his EKG results were acceptable.  

June 2007 VA diabetic management treatment records indicate that in home measurements the blood glucose averaged 134 in the morning, with 109 being the lowest and 195 the highest.  The average afternoon measurement was 148, with 96 being the lowest and 181 the highest.  On examination a sensory examination of the feet using monofilament was within normal limits and the pulses were diminished.  The Veteran used a treadmill 30 minutes a day at least three days a week and did yard work.  There were no changes to his diet and the Veteran ate two meals a day and did not snack.  It was noted that the Veteran's diabetes mellitus, type II, had been without complications.  The Veteran's medications included Glyburide, Metformin, rosiglitazone, and isophane insulin, 5 to 10 units, every one to two days.  The home blood glucose readings were noted to be above the goal and the Veteran was told that he needed to lower his morning blood glucose readings.  He was to follow a low carbohydrate diet and was to continue his exercise and yard work.  

The Veteran had a VA examination for diabetes mellitus in July 2007.  It was noted that the Veteran was on medications and insulin on a daily basis.  He also followed a diet, exercised and had had erectile dysfunction.  The Veteran's weight was stable, he denied dysuria, hematuria, frequency or urgency, and he had no current bowel, skin or feet problems.  No retinopathy was found and vision was normal.  The examiner noted that the diabetes had not restricted the Veteran from any activities.  There was no evidence of peripheral neuropathy of the upper or lower extremities.  The Veteran had had hypertension since 1975, and the examiner did not feel that it was related to the diabetes mellitus, type II, because that latter was diagnosed in 1996.

November 2007 VA primary care treatment notes indicate that the Veteran was to increase his insulin by two units a day.  At May 2008 treatment he was encouraged to take his insulin twice a day as ordered.  A diabetic foot examination was normal.  May 2009 VA treatment records indicate that the Veteran was told the importance of taking both doses of insulin and of increasing the dose until his blood sugar was around 120 mg/dl.

The Veteran had another VA examination in October 2009, and the examination report states that in the prior year his blood sugars had been in the range of 200 to 250.  There had not been any hospitalizations for ketoacidosis or hypoglycemic reactions, the Veteran was not on a restricted diet, had not had weight gain or loss, and did not have restrictions on his activities because of diabetes.  His treatment consisted of Metformin and insulin twice a day.  The Veteran visited his diabetic care provider due to ketoacidosis or hypoglycemia every six months and he had visual problems.  He had hypertension but did not have other heart or vascular disease.  Furthermore, there were no neurologic symptoms or bladder or bowel functional impairments.  The Veteran had erectile dysfunction.  There was no effect on occupational functioning and daily activities.

On examination the extremities had no edema, there was full strength in the extremities, and deep tendon reflexes were normal.  The examiner diagnosed the Veteran with diabetes mellitus, type II, uncontrolled on insulin and oral agents, hypertension that pre-dated and was not due to diabetes, microalbuminuria, which    was at least as likely as not secondary to uncontrolled diabetes, and erectile dysfunction, at least as likely as not secondary to uncontrolled diabetes.

In evaluating the Veteran's claim, the Board notes that his treatment records do not show a regulation of his activities due to diabetes mellitus.  At February 2007 treatment it was noted that the Veteran was to restart a regular exercise program, and May 2007 treatment records state that he was to continue his exercise and yard work.  The July 2007 examiner wrote that diabetes had not restricted the Veteran from any activities and the October 2009 examiner indicated that there were no restrictions of activity due to diabetes.  The Veteran's diet was discussed in treatment, and although there is some indication it was limited, the October 2009 examiner indicated that the Veteran did not have a restricted diet.  However, the Veteran does not qualify for a 40 percent evaluation, the next highest available, even if he has been on a restricted diet because while he requires insulin he does not also have a regulation of activities, as is required for a higher rating.  38 C.F.R. § 4.119, DC 7913.

The Veteran does not qualify for a separate, compensable evaluation for erectile dysfunction.  The VA examinations and treatment records do not indicate that there is any deformity of the penis, as is required for a compensable evaluation for loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2011).

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected diabetes mellitus, type II, with erectile dysfunction, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is denied.




____________________________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


